Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/146,384 filed on 01/11/2021.
Claims 1-30 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (c) Provisional Application No. 62/982455 filed on 02/27/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the vertical lines in figure 4, 5, and 6 are not labeled or fail to show what they are represent. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 19 are objected to because of the following informality:
Regarding claims 6 and 19, claims 6 and 19 recite “Uu” and “PC5”. The acronyms “Uu” and “PC5” need to be defined.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 26, claim 26 lines 3-5 recites “receiving a request from a wireless device requesting authorization to control a user equipment (UE), the request comprising at least a first identifier (ID) for the UE, a second ID for the wireless device, or a third ID for control of the UE”. As recite the request can have at least 1 of the ID(s). The next limitation line 6-7 recites “verifying the wireless device based on the second ID and the UE based on the first ID”. The verifying step required at least two of the iD(s). It is unclear what is required for the request and verification step. Appropriate correction is required to ensure proper claim interpretation.
Regarding claims 27-30, claims 27-30 are rejected as being dependent of claim 26.
Examiner’s Note
The citation used for Faccin et al. (US 20210206492 A1) is supported by provisional application No. 62/957,784 filed on Jan. 06, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 12-16, 18-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (U.S. 20190051190 A1; Hereinafter “Russell”) in view of Gong et al. (W.O. 2016154945 A1; Hereinafter "Gong").
Regarding claim 1, Russell teaches a method of wireless communication at a wireless device (controller), comprising: sending a first request to an authority (flight compliance authority) requesting authorization to control the first UE (UAV)(Russell: para[0091], fig. 3 “request command”,“ The controller (300) will make a request to the Flight Compliance Authority (305).The flight compliance authority will assess the request based on the constraints for the flight and the level of authority granted to the controller.”).
receiving information from the authority for controlling the first UE (Russell: para[0091], “For successful requests, a digital signature is generated from the data provided in the request and other pertinent information (310). This is returned to the controller.”); and 
transmitting a second request for connection with the first UE to control the first UE, the second request comprising the information received from the authority (Russell: para[0091], fig. step 315 “controller sends request to the UAV”,“ This is returned to the controller who sends it to the UAV (315)”).
Russell does not explicitly teach receiving a message from a first user equipment (UE), the message comprising a first identifier.
However, in an analogous art, Gong teaches receiving a message from a first user equipment (UE) (UAV), the message comprising a first identifier (IMSI)(Gong: para[0818], “Wireless information sent out by the UAV or geo-fencing device may be sent in the form of signature authentication, such as that described in FIG. 16. Accordingly, when the message (MSG) is to be sent, the information sent is in the format: Equation 1: MSG1 || ((HASH（MSG1）||SCR()（+）SCR（IK）) || IMSI, where MSG1 = MSG||RAND||TIMESTAMP||GPS”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Gong into the method of Russell to include receiving a message from a first user equipment (UE) the message comprising a first identifier because it will help identify and control the devices within the area (Gong: para [0735]).
Regarding claim 5, Russell in view of Gong teaches the independent claim 1. Gong teaches wherein the information received from the authority for controlling the first UE comprises an encrypted and signed ID based on one or more of: a pseudo ID from the authority for the first UE, a second ID for the wireless device, a third ID for control of the UE by the wireless device, an allowed location in which control of the first UE by the wireless device is authorized, or an allowed time during which control of the first UE by the wireless device is authorized (Gong: para [0527-0529], “the authentication center may receive the IMSI, inquire the corresponding key, generate a random number, and calculate an authentication vector (AV) according to a predetermined algorithm. The algorithms f1, f2, f3, f4 and f5 are described in ordinary Universal Mobile Telecommunications System (UMTS) security protocol. The AV may contain 5 elements, such as, RAND (random number), XRES (expected response), CK (encryption key), IK (integration-checking key) and AUNT (authentication token). Alternatively, the authentication vectors may contain one or more elements that include at least one of the elements in the present examples, including different elements. In the present example, the AUNT is composed of a hidden counter SQN, AMF (authentication management filed), and MAC (message authentication code). AUNT ：= SQN（+）AK || AMF || MAC.At step 1520, the authentication center may transmit an authentication data response to the air control system,”).
Regarding claim 6, Russell in view of Gong teaches the independent claim 1. Gong teaches wherein the second request is transmitted using at least one of a Uu connection between the first UE and the wireless device, a PC5 connection between the first UE and the wireless device, or a relay between the first UE and the wireless device (Gong: para[0708], “The set of flight regulations may be sent directly to the UAV, or may be sent to an air control system that may relay the set of flight regulations to the UAV.”).
Regarding claim 8, Russell in view of Gong teaches the independent claim 1. Gong teaches wherein the second request comprises a one way hash based on one or more of a pseudo ID from the authority for the first UE, a second ID for the wireless device, an allowed location in which control of the first UE by the wireless device is authorized, or an allowed time during which control of the first UE by the wireless device is authorized (timestamp)(Gong: para[0563-0567], “In particular, the subsequent data message (MSG) may be a remote control command, position report, a velocity report, etc. and can be subject to integrity protection and tested by IK-U and IK-M. The information transmitted is as follows: 
MSGl  II (HASH(MSGIIRAND)IICRC)(+)SCR1(IK-M)(+)SCR2(IK-U) ) II IMSIUIIIMSI-M wherein MSG 1 = MSGIIRANDIITIMEST AMPIIGPS. In the equation above, CRC( +) is an informational cyclic checksum, and SCRl(IK) and SCR2(IK) are IK-derived data masks. SCRl() and SCR2() can be ordinary password generators. Additionally, HASH() is the hash function, and RAND is a random number, TIMESTAMP is the current timestamp, and GPS is the current location to avoid a replay attack”).
Regarding claim 9, Russell in view of Gong teaches the independent claim 1. Russell additionally teaches further comprising: controlling the first UE using the connection established between the first UE and the wireless device (Russell: para[0091], “Upon receipt of the correct command and approval to execute, the UAV will implement the command (340) and report back to the controller that it has done so and will provide any relevant updated information (345). The controller will pass this date to the flight compliance authority (350) for storage as a permanent record (355).”).
Regarding claim 12, Russell in view of Gong teaches the independent claim 1. Russell additionally teaches wherein the first UE is associated with a vehicle or an unmanned aerial vehicle (UAV)(Russell: para[0054], “In one embodiment there is provided a system and method are provided for the control of unmanned aerial vehicles by one or more persons, ensuring compliance with safety and regulatory conditions. It presents a hierarchical scheme for granting users appropriate levels of authorities based upon predefined roles and location; for transferring data between the aerial vehicle, controllers, and a flight compliance authority”).
Regarding claim 13, Russell in view of Gong teaches the independent claim 1. Russell teaches wherein the wireless device comprises at least one of a second UE, a road side unit, an unmanned aerial vehicle controller (UAVC), or a third party authorized entity (TPAE) (Russell: para [0073], “In the described method, users or agents with the ability to adjust the flight characteristics of a UAV by means of furnishing operating commands to a UAV, are called controllers, and may comprise a human or a virtual pilot (they are also commonly known as “User Agents”). These controllers are assigned a role for a particular UAV, or category of UAV within the system. Thus, in the described method, users interact with the system via these User Agents: electronic or software interfaces which can issue operating commands”).
Regarding claim 14, Russell in view of Gong teaches the independent claim 1. Russell additionally teaches wherein the authority comprises at least one of an authority for autonomous vehicles, an unmanned aerial vehicle controller (UAVC), or a third party authorized entity (TPAE), or an unmanned aerial vehicle traffic management (UTM) (Russell: para[0075], “This is envisaged for the flight compliance authority (FCA) which ensures safe operation and compliance with all legal and operational policies. The FCA will receive a variety of inputs. One category of inputs will include policies as may be generated by national aviation authorities or supplied by industry providers. Other types of input can include dynamic information such as plane locations and weather conditions. [0077] Level 2: this role could be granted to those with authority to add or remove UAVs from the system—for example by authorising and initiating flight plans for the UAV.”).
Regarding claim 15, Russell teaches an apparatus for wireless communication at a wireless device, comprising: a memory (Russell: para [0063], “There is also provided a computer program comprising program instructions for causing a computer program to carry out the above method which may be embodied on a record medium, carrier signal or read-only memory”); and 
at least one processor coupled to the memory and configured to: send a first request to an authority requesting authorization to control the first UE (UAV)(Russell: para[0091][0111], fig. 3 “request command”, “ The controller (300) will make a request to the Flight Compliance Authority (305).The flight compliance authority will assess the request based on the constraints for the flight and the level of authority granted to the controller.”). 
receive information from the authority for controlling the first UE (Russell: para[0091], “For successful requests, a digital signature is generated from the data provided in the request and other pertinent information (310). This is returned to the controller.”); and 
transmit a second request for connection with the first UE to control the first UE, the second request comprising the information received from the authority (Russell: para[0091], fig. step 315 “controller sends request to the UAV”,“ This is returned to the controller who sends it to the UAV (315)”).
Russell does not explicitly teach receive a message from a first user equipment (UE), the message comprising a first identifier (ID).
However, in an analogous art, Gong teaches receive a message from a first user equipment (UE), the message comprising a first identifier (ID) (IMSI)(Gong: para[0818], “Wireless information sent out by the UAV or geo-fencing device may be sent in the form of signature authentication, such as that described in FIG. 16. Accordingly, when the message (MSG) is to be sent, the information sent is in the format: Equation 1: MSG1 || ((HASH（MSG1）||SCR()（+）SCR（IK）) || IMSI, where MSG1 = MSG||RAND||TIMESTAMP||GPS”);
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Gong into the method of Russell to include receive a message from a first user equipment (UE), the message comprising a first identifier (ID) because it will help identify and control the devices within the area (Gong: para [0735]).
Regarding claim 16, Russell teaches a method of wireless communication at a user equipment (UE) (UAV), comprising: receiving a request from a wireless device for a connection with the UE to control the UE, the request comprising information based on the first ID and received from an authority that provided the first ID for the UE (Russell: para[0091], fig.3 step 315“controller sends request to the UAV”,“ The flight compliance authority will assess the request based on the constraints for the flight and the level of authority granted to the controller.”)…For successful requests, a digital signature is generated from the data provided in the request and other pertinent information (310). This is returned to the controller who sends it to the UAV (315)” para[0074], “[0100] The authorisation codes can be generated using a combination of temporal, spatial data and data from the UAV, such as a unique id, or from other data provided by the controller request); 
using the information to verify authorization of the wireless device to control the UE (Russell: para [0091], “The UAV then assesses the received communication and determines the authorisation code and the received command. It repeats this back to the controller (320). The controller then verifies the repeated command with the flight compliance authority (325). If the received command is correct, the flight compliance authority will send an authorisation token and command for the UAV to execute the received command (330) which will be passed by the controller to the UAV (335). If the flight controller determines that the UAV has received an incorrect command, then the controller is informed of a communications error (355) and the command to the UAV will require retransmission (315)”); and
Russell does not explicitly teach  broadcasting a message comprising a first identifier (ID) for the UE; establishing a connection with the wireless device to control the UE after verifying the authorization of the wireless device to control the UE.
However in an analogous art, Gong teaches  broadcasting a message comprising a first identifier (ID) for the UE (Gong: para[0525], “As seen in step 1505, a UAV may provide an authentication request and IMSI to the air control system. The UAV may actively (broadcast) or passively (respond) transmit its IMSI.”). 
establishing a connection with the wireless device to control the UE after verifying the authorization of the wireless device to control the UE (Gong: para [0532], “After the mutual authentication, UAV and the air control system may perform secure communication by using an agreed CK and IK. In particular, after mutual authentication, the authentication center may transmit an agreed CK and IK to the air control system at step 1550. Additionally, the UAV may calculate the agreed CK and IK at step 1555. Once the air control system has received the agreed CK and IK from the authentication center, secure communication may be established between the UAV and air control system at step 1560.”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Gong into the method of Russell to include receiving a message from a first user equipment (UE) the message comprising a first identifier because it will help identify and control the devices within the area (Gong: para [0735]).
Regarding claim 18, claim 18 is rejected under the same rational as claim 5.
Regarding claim 19, claim 19 is rejected under the same rational as claim 6.
Regarding claim 20, claim 20 is rejected under the same rational as claim 8.
Regarding claim 23, claim 23 is rejected under the same rational as claim 12.
Regarding claim 24, claim 24 is rejected under the same rational as claim 13.
Regarding claim 25, claim 25 is rejected under the same rational as claim 14.
Claims 2, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (U.S. 20190051190 A1; Hereinafter “Russell”), in view of Gong et al. (W.O. 2016154945 A1; Hereinafter "Gong"), and further in view of Faccin et al. (US 20210206492 A1; Hereinafter “Faccin”).
Regarding claim 2, Russell in view of Gong teaches the independent claim 1.
Russell in view of Gong does not explicitly teach wherein the first ID comprises an encrypted ID based on a pseudo ID from the authority for the first UE and at least one of time information or location information.
However, in an analogous art, Faccin teaches wherein the first ID comprises an encrypted ID based on a pseudo ID (HW UAV ID) from the authority for the first UE and at least one of time information or location information (Faccin: para[0090], [0096], “at 910, the operator 802 that wishes to put the UAV 202 in operation can trigger the UAV registration with CAA 706 via the manufacturer 702 and can send a registration request to the USS 210, providing Registration Information including the signed HW UAV ID (signed with the Manufacturer UAV certificate), the operator information, and the pilot information.”, para [0072], “the broadcast information can include information for identifying the UAV, flight information, and/or the like, as described above or further herein. For example, the broadcast information can include an identifier of the UAV (e.g., UUID), and/or other information that can enable a receiver to identify the UAV or retrieve the complete set of identification information for the UAV (e.g., identifying information of the UAV owner and remote pilot), etc. For example, the flight information can include a set of information that the UAV broadcasts regarding flight (e.g., location, altitude, speed, direction, etc.)”, see also para[0101]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Faccin into the modified teaching of Russell to include the first ID comprises an encrypted ID based on a pseudo ID from the authority for the first UE and at least one of time information or location information because it will provide a secure communication in the network (Faccin: para [0071]).
Regarding claim 17, claim 17 is rejected under the same rational as claim 2.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (U.S. 20190051190 A1; Hereinafter “Russell”), in view of Gong et al. (W.O. 2016154945 A1; Hereinafter "Gong"), and further in view of Hong (US 20220022154 A1; Hereinafter “Hong”).
Regarding claim 3, Russell in view of Gong teaches the dependent claim 1.
Russell in view of Gong does not explicitly teach wherein the first request to the authority includes the first ID for the first UE and at least one of a second ID for the wireless device or a third ID for control of the UE.
However, in an analogous art, Hong teaches wherein the first request to the authority includes the first ID for the first UE (first identity) and at least one of a second ID for the wireless device (second identity) or a third ID for control of the UE (Hong: para[0198], “In step 701, a first registration request message sent from a core network is received, and the first registration request message includes a first identity and a second identity”, para[0021], “ first identity information of the first user device and second identity information of a second user device, the second user device being an unmanned aerial vehicle (UAV) controller responsive to that the first user device is a UAV”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Hong into the modified teaching of Russell to include a first identifier (ID) for the UE, a second ID for the wireless device, or a third ID for control of the UE because it will provide a secure connection between the device (UE) and the wireless device (Hong: para [0006]).
Regarding claim 4, Russell in view of Gong and further in view of Hong teaches the dependent claim 3. Russell additionally teaches wherein the first request to the authority further comprises one or more of: a location or zone of the message received from the first UE, a time, a control area in which the wireless device requests control of the first UE, or a control time during which the wireless device requests control of the first UE (Russell: para[0074], “[0100] The authorisation codes can be generated using a combination of temporal, spatial data and data from the UAV, such as a unique id, or from other data provided by the controller request…The use of time-based codes prevents reuse of the authorisation codes outside of an approved time period. The spatial codes prevent use outside of a specific region. The UAV specific data prevents use of authorisation codes for different UAVs”).
Claims 7, 10 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (U.S. 20190051190 A1; Hereinafter “Russell”) in view of Gong et al. (W.O. 2016154945 A1; Hereinafter "Gong") and further in view of Liao (US 20210329460 A1; Hereinafter “Liao”).
Regarding claim 7, Russell in view of Gong teaches the independent claim 1. 
Russell in view of Gong does not explicitly teach wherein the second request further comprising at least one of a second ID for the wireless device or a third ID for control of the UE by the wireless device.
However, in an analogous art, Lian teaches wherein the second request further comprising at least one of a second ID for the wireless device or a third ID for control of the UE by the wireless device (Lia: para[0117], “As shown in FIG. 6, the C-UTM/PCF 510 sends a Ncutm_UAS_Operation_Authorization Response message 610 to the NEF 512, which in turn sends a Nnef_UAS_Operation_Service Response message 612 to the UTM-AF 514. The Ncutm_UAS_Operation_Authorization Response message 610 may include the transaction reference ID and results to provide feedback to the UTM-AF 514 of the result for the Nnef_UAS_Operation Service Request message 602. The transaction reference ID is used by the UTM-AF 514 to provide the follow up information regarding to the request for the UAS operation of the UAV/UAV controller.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Liao into the modified teaching of Russell to include the second request further comprising at least one of a second ID for the wireless device or a third ID for control of the UE by the wireless device. because a direct link will provide a better quality of communication between the two devices (Liao: para [0062]).
Regarding claim 10, Russell in view of Gong teaches the dependent claim 9.
Russell in view of Gong does not explicitly teach wherein the wireless device controls the first UE using a unicast link established with the first UE .
However in an analogous art, Liao teaches wherein the wireless device controls the first UE using a unicast link established with the first UE ( Liao: para [0099], “Further, the UAS operation with both UAV 304 and UAV controller 302 may be based on Mode-B for indirect C2 communication, in which the UAV 304 and UAV controller 302 communicate to each other via respective unicast connection to 3GPP network via the same or different RAN node in the same or different public land mobile networks (PLMNs).”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Liao into the modified teaching of Russell to include wherein the UE receives the control over a unicast link established with the UE because a direct link will provide a better quality of communication between the two devices (Liao: para [0062]).
Regarding claim 21, Russell in view of Gong teaches the independent claim 16. Russell additionally teaches further comprising: allowing control by the wireless device using the connection established between the UE and the wireless device(Russell: para[0056], “Upon receipt of the correct command and approval to execute, the UAV will implement the command (340) and report back to the controller that it has done so and will provide any relevant updated information (345). The controller will pass this date to the flight compliance authority (350) for storage as a permanent record (355).”). 
Russell in view of Gong does not explicitly teach wherein the UE receives the control over a unicast link established with the UE.
However in an analogous art, Liao teaches wherein the UE receives the control over a unicast link established with the UE ( Liao: para [0099], “Further, the UAS operation with both UAV 304 and UAV controller 302 may be based on Mode-B for indirect C2 communication, in which the UAV 304 and UAV controller 302 communicate to each other via respective unicast connection to 3GPP network via the same or different RAN node in the same or different public land mobile networks (PLMNs).”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Liao into the modified teaching of Russell to include wherein the UE receives the control over a unicast link established with the UE because a direct link will provide a better quality of communication between the two devices (Liao: para [0043]).
Claims 11 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (U.S. 20190051190 A1; Hereinafter “Russell”) in view of Gong et al. (W.O. 2016154945 A1; Hereinafter "Gong"), in view of Liao (U.S. 20210329460 A1; Hereinafter “Liao”), and further in view of Wu et al. (U.S. 20200245394 A1; Hereinafter “Wu”).
Regarding claim 11, Russell in view of Gong, and further in view of Liao teaches the dependent claim 10. 
Russell in view of Gong and further in view of Liao does not explicitly teach establishing security for the unicast link based on the information received from the authority.
However, in an analogous art, Wu teaches establishing security for the unicast link based on the information received from the authority (Wu: para [0139], “The UE 115-a and the UE 115-b may establish a security association (e.g., a security context) for the unicast connection based in part on the information exchanged in the upper layer signaling messages. Thus, the exchange of the upper layer signaling messages between the UE 115-a and the UE 115-b may carry information to facilitate establishing a connection (e.g., a unicast connection).”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Wu into the modified teaching of Russell to include establishing security for the unicast link based on the information received from the authority because it will provide integrity protection to the link connection (Wu: para [0125]). 
Regarding claim 22, claim 22 is rejected under the same rational as claim 11.
Claims 26, 28-30  are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (U.S. 20190051190 A1; Hereinafter “Russell”) in view of Hong (US 20220022154 A1; Hereinafter “Hong”).
Regarding claim 26, Russell teaches a method of communication at an authority (flight compliance authority) for authorizing control of a user equipment (UE)(UAV) by a wireless device (controller), comprising: receiving a request from a wireless device requesting authorization to control a user equipment (UE) (Russell: para [0091], “The controller (300) will make a request to the Flight Compliance Authority (305).”); 
sending information to the wireless device authorizing the wireless device to control the UE (Russell: para[0091], “For successful requests, a digital signature is generated from the data provided in the request and other pertinent information (310). This is returned to the controller.”).
Russell does not explicitly teach that the request comprising at least a first identifier (ID) for the UE, a second ID for the wireless device, or a third ID for control of the UE; verifying the wireless device based on the second ID and the UE based on the first ID 
However, in an analogous art, Hong teaches the request comprising at least a first identifier (ID) (first identity) for the UE, a second ID for the wireless device (second identity), or a third ID for control of the UE (Hong: para[0198], “In step 701, a first registration request message sent from a core network is received, and the first registration request message includes a first identity and a second identity”, para[0021], “the first NAS signaling including first identity information of the first user device and second identity information of a second user device, the second user device being an unmanned aerial vehicle (UAV) controller responsive to that the first user device is a UAV”);
verifying the wireless device based on the second ID and the UE based on the first ID (Hong: para[01200-0201], “In step 702, a corresponding relationship between the first identity and the second identity is established. In the embodiment, the UTM locally stores pairing information of the first user device and the second user device, i.e., establishes the corresponding relationship between the first identity and the second identity, to implement pairing registration of the first user device and the second user device, which provides an information support for the core network to subsequently perform processing such as identification and authentication on the first user device and the second user device”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Hong into the teaching of Russell to include the IDs of the devices and to perform a verification based on those IDs because it will provide a secure connection between the device (UE) and the wireless device (Hong: para [0006]). 
Regarding claim 28, Russell in view of Hong teaches the independent claim 26. Russell additionally teaches wherein the request from the wireless device further comprises one or more of a location or zone of a message received from the UE, a time, a control area in which the wireless device requests control of the UE, or a control time during which the wireless device requests control of the UE (Russell: para[0074], “[0100] The authorisation codes can be generated using a combination of temporal, spatial data and data from the UAV, such as a unique id, or from other data provided by the controller request…The use of time-based codes prevents reuse of the authorisation codes outside of an approved time period. The spatial codes prevent use outside of a specific region. The UAV specific data prevents use of authorisation codes for different UAVs”).
Regarding claim 29, Russell in view of Hong teaches the independent claim 26. Russell additionally teaches wherein the information sent to the wireless device authorizing control of the UE comprises an encrypted and signed ID (authorization code) based on one or more of a pseudo ID from the authority for the UE, the second ID for the wireless device, the third ID for control of the UE, an allowed location in which control of the UE by the wireless device is authorized, or an allowed time during which control of the UE by the wireless device is authorized (Russell:PARA[0091], fig. 3 step 315 the command is sent with authorization code “For successful requests, a digital signature is generated from the data provided in the request and other pertinent information (310). This is returned to the controller”, para [0100], “The authorisation codes can be generated using a combination of temporal, spatial data and data from the UAV, such as a unique id, or from other data provided by the controller request, as illustrated in FIG. 2.”… The use of time-based codes prevents reuse of the authorisation codes outside of an approved time period. The spatial codes prevent use outside of a specific region. The UAV specific data prevents use of authorisation codes for different UAVs).
Regarding claim 30, Russell in view of Hong teaches the independent claim 26. Russell additionally teaches wherein the first UE is associated with a vehicle or an unmanned aerial vehicle (UAV) (UAV)(Russell: para[0054], “In one embodiment there is provided a system and method are provided for the control of unmanned aerial vehicles by one or more persons, ensuring compliance with safety and regulatory conditions. It presents a hierarchical scheme for granting users appropriate levels of authorities based upon predefined roles and location; for transferring data between the aerial vehicle, controllers, and a flight compliance authority”).
wherein the wireless device comprises at least one of another UE, a road side unit, an unmanned aerial vehicle controller (UAVC), or a third party authorized entity (TPAE) Russell: para [0073], “In the described method, users or agents with the ability to adjust the flight characteristics of a UAV by means of furnishing operating commands to a UAV, are called controllers, and may comprise a human or a virtual pilot (they are also commonly known as “User Agents”). These controllers are assigned a role for a particular UAV, or category of UAV within the system. Thus, in the described method, users interact with the system via these User Agents: electronic or software interfaces which can issue operating commands”), wherein the authority comprises at least one of an authority for autonomous vehicles, an unmanned aerial vehicle controller (UAVC), or a third party authorized entity (TPAE), or an unmanned aerial vehicle traffic management (UTM) (Russell: para[0075], “This is envisaged for the flight compliance authority (FCA) which ensures safe operation and compliance with all legal and operational policies. The FCA will receive a variety of inputs. One category of inputs will include policies as may be generated by national aviation authorities or supplied by industry providers. Other types of input can include dynamic information such as plane locations and weather conditions. [0077] Level 2: this role could be granted to those with authority to add or remove UAVs from the system—for example by authorising and initiating flight plans for the UAV.”).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (U.S. 20190051190 A1; Hereinafter “Russell”) in view of Hong (US 20220022154 A1; Hereinafter “Hong”), and further in view of Faccin et al. (US 20210206492 A1; Hereinafter “Faccin”).
Regarding claim 27, Russell in view of Hong teaches the independent claim 26.
Russell in view of Hong does not explicitly teach wherein the first ID comprises an encrypted ID based on a pseudo ID from the authority for the first UE and at least one of time information or location information.
However, in an analogous art, Faccin teaches wherein the first ID comprises an encrypted ID based on a pseudo ID (HW UAV ID) from the authority for the first UE and at least one of time information or location information (Faccin: para[0090], [0096], “at 910, the operator 802 that wishes to put the UAV 202 in operation can trigger the UAV registration with CAA 706 via the manufacturer 702 and can send a registration request to the USS 210, providing Registration Information including the signed HW UAV ID (signed with the Manufacturer UAV certificate), the operator information, and the pilot information.”, para [0072], “the broadcast information can include information for identifying the UAV, flight information, and/or the like, as described above or further herein. For example, the broadcast information can include an identifier of the UAV (e.g., UUID), and/or other information that can enable a receiver to identify the UAV or retrieve the complete set of identification information for the UAV (e.g., identifying information of the UAV owner and remote pilot), etc. For example, the flight information can include a set of information that the UAV broadcasts regarding flight (e.g., location, altitude, speed, direction, etc.)”, see also para[0101]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Faccin into the modified teaching of Russell to include the first ID comprises an encrypted ID based on a pseudo ID from the authority for the first UE and at least one of time information or location information because it will provide a secure communication in the network (Faccin: para [0071]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437  
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437